UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1268


JOEY JURGENSEN,

                    Plaintiff - Appellant,

             v.

MICHAEL R. POMPEO, Secretary, U.S. Department of State, In his official
capacity; CHAD WOLF, Acting Secretary, U.S. Department of Homeland Security,
In his official capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-01130-TSE-TCB)


Submitted: October 28, 2019                                 Decided: November 20, 2019


Before AGEE, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Montalvo, Ricardo J.A. Pitts-Wiley, Astrid Lockwood, THE FEDERAL
PRACTICE GROUP, Washington, D.C., for Appellant. Joseph H. Hunt, Assistant
Attorney General, William C. Peachey, Director, Timothy M. Belsan, Chief, Edward S.
White, Senior Counsel, National Security & Affirmative Litigation Unit, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joey Jurgensen appeals the district court’s order denying her motion for attorneys’

fees under 28 U.S.C. § 2412(d)(1)(A) (2012) because Jurgensen was not the prevailing

party. We affirm.

      The district court’s decision to grant or deny reimbursement for attorneys’ fees is

reviewed for abuse of discretion. Priestly v. Astrue, 651 F.3d 410, 415 (4th Cir. 2011).

Whether a party is a prevailing party, however, is reviewed de novo. Goldstein v. Moatz,

445 F.3d 747, 751 (4th Cir. 2006). We conclude that the district court properly found that

Jurgensen was not a prevailing party entitled to attorneys’ fees. Accordingly, we affirm

for the reasons stated by the district court. See Jurgensen v. Pompeo, No. 1:17-cv-01130-

TSE-TCB (E.D. Va. Jan. 9, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2